Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.
Priority
Instant application 16949853, filed 11/17/2020 claims benefit as follows:

    PNG
    media_image1.png
    84
    456
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS(s) received 11/17/2020 have been considered unless marked with a strikethrough.
Claim Rejection -102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9, 15, 17-20   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Baeckvall et al. (“the B article”, made of record on the IDS).

With respect to dependent claims, the B article teaches palladium II halides, ketone (acetone), triphenylphosphane, the example teaches 32 mmoles of ligand for 8 mmoles which is 4 to 1, and the example teaches product filtering.
 
Claim(s) 1-5, 8-9, 14-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to McLaughlin et al. (“the M article”, made of record on the IDS).
The M article teaches the production of a tetrakis palladium complex in DMSO (a polar aprotic solvent) from a Pd (II) precursor – PdCl2, DBU or another base, triphenylphosphane and tetrabutylammonium fluoride as the reductant.  See page (5938).
With respect to the dependent claims, the M article teaches palladium chloride, 0.56 mmol base to 0.28 mmol Pd (II), 5.1 eq. phosphane relative to palladium for example,  and filtration (see example).

Claim Rejection -103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Baeckvall et al. (“the B article”, made of record on the IDS).
The B article teaches as disclosed above and at least those teachings are incorporated by reference herein.
The B article fails to teach overlapping concentrations of reagents and solvents.
However, differences based on concentration are viewed as result effective variables absent a showing of criticality because changes in concentration impact rate of reaction.
It would have been prima facie obvious to one having ordinary skill in the art to modify the reagent and solvent concentrations in order to arrive at claims 13-14, and 16 because changes in concentration of reagents is routine optimization for the skilled chemist.  Further, these concentrations are result effective variables because they impact the rate equation and rate of reaction.
According to MPEP 2144.05:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

	In this case, no criticality has been shown.

Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the article to McLaughlin et al. (“the M article”, made of record on the IDS).
The M article teaches as disclosed above and at least those teachings are incorporated by reference herein.
The M article fails to teach overlapping concentrations of reagents and solvents.
However, differences based on concentration are viewed as result effective variables absent a showing of criticality because changes in concentration impact rate of reaction.
It would have been prima facie obvious to one having ordinary skill in the art to modify the reagent and solvent concentrations in order to arrive at claims 13 and 16 because changes in concentration of reagents is routine optimization for the skilled chemist.  See MPEP 2144.05 citation above incorporated by reference herein.

Claim 6-7, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the article to McLaughlin et al. (“the M article”, made of record on the IDS) in view of the article to Wange et al. (“the Wange article”, made of record on the IDS).

The M article fails to teach formate or formic acid as an alternative reducing agent.
However, the Wang article teaches that it is known to reduce Pd using formic acid and sodium formate:

    PNG
    media_image2.png
    152
    648
    media_image2.png
    Greyscale

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case the primary reference teaches one reducing agent, and the secondary reference teaches an alternative agent also known to reduce palladium (II) to palladium (0).  Applying prong B of KSR – substituting one known reducing agent for another would apply would provide the claim limitations.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the .

Claim 6-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the article to McLaughlin et al. (“the M article”, made of record on the IDS) in view of US-4863510 (“the ‘510 patent”, made of record on the IDS).
The M article teaches as disclosed above and at least those teachings are incorporated by reference herein.
The M article fails to teach ascorbic acid.
The ‘510 patent teaches for example:
In case of preparing silver-palladium composite particles, to a colloidal liquid containing uniformly dispersed palladium which can be prepared by adding a reducing agent to a palladium compound solution is added L-ascorbic acid, L-ascorbate, D-erythorbic acid or D-erythorbate, and further a silver compound solution for reducing the silver compound to silver.
The reason one or more reducing agents selected from the group consisting of L-ascorbic acid, L-ascorbate, D-erythorbic acid and D-erythorbate are employed is that not only the oxidation-reduction potential of the reducing agents is suitable for reducing the metal compound solution but also the reducing agents have the function of preventing aggregation among the particles.
The sodium salt, the potassium salt and the ammonium salt of the L-ascorbic acid or of the D-erythorbic acid can be employed as the L-ascorbate or the D-erythorbate in the invention.

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based Id. At 1395).
In this case the primary reference teaches a reducing agent, and the secondary reference teaches that an alternative reducing agent also known to reduce palladium (ascorbic acid) – applying prong B of KSR– substituting one known reducing agent for another would provide the instant claim limitations.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10875881 (“the ‘881 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘881 patent teach all of the process steps, reagents, overlapping concentrations, and workup steps required by the instant claims.  The ‘881 patent is the parent of the instant application.

Conclusions
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLINTON A BROOKS/            Primary Examiner, Art Unit 1622